Title: From George Washington to William Thornton, 5 September 1799
From: Washington, George
To: Thornton, William



Dear Sir
Mount Vernon 5th Sepr 1799

Not sending to Alexandria every day, letters sometimes lye longer in the Post Office than they otherwise would do. This is the reason why your favour of the 1st instant has not been acknowledged sooner.

If Mr Blagden would be at the trouble of chusing the Ironmongry himself and pay ready money for it (thereby providing it on the best terms) I had rather he should get it than I because he would be a better judge of it’s quality. With the means for making such purchases, he shall always be furnished; and he may count upon the $1000 the 20th instant.
I am glad to hear that your late sales have been productive, & that the people of Baltimore are turning their attention towards the Federal City. At all times we shall be glad to see you & Mrs Thornton here—& with great esteem—I am Dr Sir Yr Obedt Servt

Go: Washington

